ase 7:19- -M|- -01042 Document1 Filed on 05/09/19 in TXSD Page 1 of 1

Cas
AO 91 (Rev 8/01) — Criminal Complaint

 

United States District Court

SOUTHERN DISTRICT OF TEXAS
McALLEN DIVISION

 

 

UNITED STATES OF AMERICA
V. CRIMINAL COMPLAINT
Jose Luis FLORES-Garzon

Case Number: M-19-1042-M
AKA:

1AE YOB: 1982
Mexico
(Name and Address of Defendant)

L, the undersigned complainant being duly sworn state the following is true and correct to the best of my
knowledge and belief. On or abou May 7, 2019 Ta Hidalgo County, in

the Southern District of Texas defendants(s) did,
(Track Statutory Language of Offense)

 

being then and there an alien who previously has been deported from the United States to Mexico in pursuance of
law, and thereafter was found near Edinburg, Texas within the Southern District of Texas, the Attorney General of
the United States and/or the Secretary of Homeland Security, not theretofore having consented to a reapplication
by the defendant for admission into the United States;

in violation of Title 8 United States Code, Section(s) 1326 (Felony)
I further state that 1 am a(n) Deportation Officer and that this complaint is based on the
following facts:

 

 

On May 7, 2019, Jose Luis FLORES-Garzon a citizen of Mexico was encountered and arrested by lumigration Officers with
the Harlingen Fugitive Operations Unit in Edinburg, Texas. Record checks revealed the defendant was formally removed
from the United States to Mexico on December 26, 2018 via the Laredo, Texas Port of Entry. The defendant was instructed
not to return without permission from the Attorney General or the Secretary of Homeland Security of the United States. The
defendant claims to have illegally re-entered the United States on or about January 28, 2019 by wading the Rio Grande River
at or near Rio Grande City, Texas. Ou January 23, 2015, the defendant was convicted of 8 USC 1326 alien unlawfully found
in the United States after previous deportation and sentenced to fifty seven (57) months to the custody of the United States
Bureau of Prisons.

Approved Micha Mitch! & 5-94-14

Continued on the attached sheet and made a part of this complaint:

   

Complaint approved by AUSA

 

 

 

 

Signature of Comprainle

Ernesto Alvarado Deportation Officer
Sworn to before me and subscribed in my presence, Printed Name and Title of Complainant
May 9, 2019 Si/¥ a i at McAllen, Texas
Date City and e

Peter E. Ormsby U.S. Magistrate Judge a ten —C,

Name and Title of Judicial Officer Signature of Judicial Officer Lo
